internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-112579-00 date date distributing former parent controlled sub sub sub sub sub sub sub sub sub sub limited_partnership business x business y plr-112579-00 individual a individual b estate c estate d foundation e foundation f foundation g individual h trust trust trust trust trust trust trust trust trust trust trust trust llc llc date a plr-112579-00 date b a b c this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party verification of these facts and representations may be required as part of the audit process summary of facts closely held distributing is the common parent of a corporate group the includible affiliates of which join in filing a consolidated federal_income_tax return the distributing group reports its income on the accrual basis distributing has two classes of stock outstanding class a voting common_stock the distributing class a stock and class b non-voting common_stock the distributing class b stock the distributing class a stock is owned or beneficially owned in equal amounts by individual a and individual b estate c owns a percent of the outstanding shares of distributing class b stock and the balance is owned or beneficially owned in varying amounts by individual a individual b estate d trust trust trust trust trust trust trust and trust individual a individual b and estate c are the only shareholders owning five percent or more of the distributing stock the beneficiaries of trust trust and trust are the children of individual a the beneficiaries of trust trust trust and trust are the children of individual b the beneficiary of trust is individual a the beneficiaries of trust are individual a and individual a’s descendants of trust are individual b and individual b’s descendants of trust are individual a’s descendants and of trust are individual b’s descendants under the terms of the will governing the disposition of estate c’s assets the distributing class b stock owned by estate c other than a small amount specifically bequeathed to individual a will pass to foundation e shortly after the controlled distribution under the terms of the will governing the disposition of estate d’s assets and in light of a disclaimer executed by h before his death the distributing class b plr-112579-00 stock owned by estate d will pass to trust trust trust and trust before the controlled distribution distributing wholly owns sub sub sub sub which wholly owns sub sub sub sub sub and sub sub wholly owns controlled which conducts through its b percent general_partnership interest in limited_partnership business y two individuals unrelated to the distributing group own limited_partnership interests in limited_partnership sub owns a special preferred limited_partnership_interest in limited_partnership and holds a receivable from distributing the receivable before date a sub and sub owned all the interests in llc and sub and controlled owned all the interests in llc both llcs held business y assets distributing is engaged in business x directly and through sub sub sub sub sub and sub and in business y through controlled and limited_partnership we have received financial information indicating that business x as conducted by distributing directly and through sub sec_4 through and business y as conducted by controlled through limited_partnership each has had gross_income and operating_expenses representing the conduct of an active business during each of the past five years since the death of individual h individual a and individual b have jointly managed business x and business y however certain disputes have arisen between individual a and individual b that are adversely affecting both businesses particularly business y to eliminate these disputes the parties including distributing and controlled have agreed to place direct ownership and control of business x in the hands of individual a and individual a’s family and direct ownership and control of business y in the hands of individual b and individual b’s family the plan the parties have also entered into a settlement agreement to resolve certain legal disputes among them the plan involves the following steps the plan i sub will merge into distributing the sub liquidation ii sub will distribute to distributing and thereby cancel the receivable iii sub will distribute to distributing certain assets used in business x the sub distribution iv distributing will transfer business y assets including the stock of sub and plr-112579-00 sub and other assets that will equalize the values of distributing and controlled to controlled in constructive exchange for additional controlled stock and the assumption by controlled of related liabilities the contribution v sub will distribute to distributing certain business x assets including the stock of sub the sub distribution vi distributing will form five single-member limited_liability companies the llcs and merge each of sub sub sub sub and sub the liquidating corporations into a corresponding llc after which distributing will elect to treat each llc as a disregarded_entity for tax purposes under sec_301_7701-3 of the procedure and administration regulations the subsidiary liquidations before the subsidiary liquidations the gross assets of the business x operations directly conducted by distributing will represent less than five percent of the total fair_market_value of the gross assets of distributing as a result of the subsidiary liquidations the percentage will increase to approximately seven vii controlled will recapitalize so that its outstanding_stock consists of half the number of currently outstanding shares of distributing class a stock the controlled class a stock and half the number of shares of currently outstanding shares of distributing class b stock the controlled class b stock the recapitalization the terms and provisions of each class will be identical to those of the corresponding distributing class viii distributing will distribute the stock of controlled as follows the controlled distribution individual b_trust trust trust trust trust and trust each will exchange its shares of distributing class a stock and distributing class b stock for an equal number of shares respectively of controlled class a stock and controlled class b stock estate c will exchange one-half of its shares of distributing class b stock for the same number of shares of controlled class b stock retaining the remaining half of its distributing class b stock shortly after the controlled distribution estate c will transfer all of its distributing class b stock and all of its controlled class b stock to foundation e which will in turn transfer such stock to foundation f and foundation g respectively as described in step ix below trust trust and trust each will exchange approximately c shares of distributing class b stock for an equal number of shares of controlled class b stock then to assure a complete division of business x and business y between the families of individual a and individual b each of trust trust and trust will immediately contribute its shares of controlled class b stock to foundation g collectively the shareholders that exchange distributing class b stock for controlled plr-112579-00 class b stock in steps viii and are referred to as the exchanging shareholders ix on or about the date of the distribution foundation e will be split into two separate foundations foundation f controlled by a board_of directors nominated by individual a and foundation g controlled by a board_of directors nominated by individual b following the distribution foundation e will distribute to foundation f all of its distributing class b stock and will distribute to foundation g all of its controlled class b stock representations sub liquidation the parties have made the following representations in connection with the sub liquidation a distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of sub b no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub c all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub d as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing d i sub will retain no assets following the final liquidating_distribution e sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of adoption of the plan_of_liquidation f no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years before the adoption of the plan of complete_liquidation except that i in date b more than two years before the date of the proposed liquidation sub distributed certain partnership interests to distributing ii on or about date a nearly two years before the date of the proposed liquidation sub distributed to distributing its interest in llc which had incurred certain costs relating to business plr-112579-00 y but had no value at the time and continues to have no value because of outstanding liabilities distributing contributed part of that interest to sub and the balance to sub and sub contributed its entire_interest in llc to controlled and iii on or about date a nearly two years before the date of the proposed liquidation sub distributed to distributing its interest in llc which also had assets relating to business y but had no value at the time and continues to have no value because of outstanding liabilities and distributing contributed the interest to sub as a result neither distributing nor any of its subsidiaries will own any interest in llc or llc following the controlled distribution g apart from the transfers described above in representation f the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the business or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the internal_revenue_code as modified by sec_304 h before the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business transactions occurring more than three years before adoption of the liquidation plan and transfers of the partnership interests described above in representation f i sub will report all earned_income represented by assets that will be distributed to its shareholder such as receivables being reported on a cash_basis unfinished construction contracts commissions dues etc j the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made k on the date of the distribution there will be no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted except for the distribution and cancellation of a receivable and transactions that occurred more than three years before the date of adoption of the liquidation plan l distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed plr-112579-00 sub distribution and sub distribution the parties have made the following representations concerning the sub distribution and the sub distribution n none of the assets being transferred by sub to distributing are income items such as accounts_receivable or commissions due o sub will not retain any rights in the property transferred to distributing in the sub distribution p the transfers in the sub distribution will occur under a plan agreed upon before the transaction in which the rights of the parties will be defined q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub distribution have been fully disclosed r none of the assets being transferred by sub to distributing are income items such as accounts_receivable or commissions due s sub will not retain any rights in the property transferred to distributing in the sub distribution t the transfers in the sub distribution will occur under a plan agreed upon before the transaction in which the rights of the parties will be defined u all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub distribution have been fully disclosed subsidiary liquidations the parties have made the following representations in connection with the subsidiary liquidations v distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of each liquidating corporation w no shares of any liquidating corporation will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of the liquidating corporation plr-112579-00 x all distributions from each liquidating corporation to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of the liquidating corporation y as soon as the first liquidating_distribution has been made each liquidating corporation will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholder z no liquidating corporation will retain any assets following the final liquidating_distribution aa no liquidating corporation will have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of adoption of the plan_of_liquidation bb no assets of any liquidating corporation have been or will be disposed of by the liquidating corporation or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years before the adoption of the plan of complete_liquidation cc the liquidation of each liquidating corporation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the business or assets of the liquidating corporation if persons holding directly or indirectly more than percent in value of the liquidating corporation stock also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by c dd before the adoption of the liquidation plan no assets of any liquidating corporation will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years before adoption of the liquidation plan ee each liquidating corporation will report all earned_income represented by assets that will be distributed to its shareholder such as receivables being reported on a cash_basis unfinished construction contracts commissions dues etc ff the fair_market_value of the assets of each liquidating corporation will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made gg on the date of the distribution there will be outstanding intercompany debt owed by each liquidating corporation except sub to distributing which will be canceled in the liquidation each debt arose in the ordinary course of business and its face_amount is less than the net fair_market_value of the assets of each liquidating plr-112579-00 corporation apart from this debt there is no intercorporate debt existing between any liquidating corporation and distributing and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the plan_of_liquidation or alternatively if such date is later except for transactions occurring before the date distributing initially acquired stock in the liquidating corporation hh distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code ii all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation of each liquidating corporation have been fully disclosed the contribution and the controlled distribution the parties have made the following representations in connection with the controlled distribution jj the fair_market_value of the controlled stock received by each exchanging shareholder will approximately equal the fair_market_value of the distributing stock surrendered by the exchanging shareholder in the exchange kk no part of the consideration distributed by distributing will be received by an exchanging shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing ll there will be no securities of controlled outstanding before or after the controlled distribution and none will be surrendered or exchanged in the controlled distribution mm the five years of financial information submitted on behalf of distributing controlled limited_partnership sub sub sub sub and sub represents each entity's present operations and with regard to each entity there has not been any substantial operational change since the date of the last financial statement submitted nn for each of distributing and controlled immediately following the controlled distribution the gross assets of the trades_or_businesses relied on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the corporation conducting the trades_or_businesses oo following the controlled distribution distributing and controlled each will continue the active_conduct of business x and business y respectively independently and except for a transition_period of no longer than one year with its own separate plr-112579-00 employees pp the controlled distribution will be carried out to separate the operations and ownership of business y from that of business x because of the divergent views held by individual a and individual b and the disputes that have arisen between them regarding the operation of the businesses which if permitted to continue will jeopardize the operation and continued success of both businesses the distribution is motivated in whole or substantial part by this corporate business_purpose qq there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or in controlled after the controlled distribution except as follows i the shares of distributing and controlled class b stock held by estate c will be distributed to foundation e which in turn will distribute the distributing class b stock to foundation f and the controlled class b stock to foundation g ii under sec_4943 foundations f and g then will be required to dispose_of their shares of controlled and distributing class b stock within five years and days of the date of transfer or pay an excess_business_holdings tax equal to percent of the value of the stock although these foundations do not presently have and will not have at the time of the controlled distribution any plan or arrangement for disposing of the stock they will likely contribute the shares to public_charities some time before the expiration of the five-year period iii to assure a complete division of the two businesses such that individual a and individual a’s family obtain ownership and control of business x and individual b and individual b’s family obtain ownership and control of business y each of the three trusts for the benefit of individual a’s children will contribute to foundation g approximately c of shares of controlled class b stock received by each of them in the controlled distribution rr there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the controlled distribution ss there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business tt the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled plr-112579-00 uu the liabilities to be assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred vv no intercorporate debt will exist between distributing and controlled at the time of or after the controlled distribution ww immediately before the controlled distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the controlled distribution see sec_1_1502-19 xx payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms' length yy no investment_credit_property will be transferred between distributing and controlled zz no two parties to the proposed transaction are investment companies as defined in sec_368 and iv aaa the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock rulings based solely on the information submitted and the representations made we hold as follows sub liquidation for federal_income_tax purposes the merger of sub into distributing will be treated as a distribution_of_property by sub to distributing in complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing on receiving the assets and plr-112579-00 liabilities of sub in the sub liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets to or the assumption of its liabilities by distributing sec_336 sec_337 and sec_337 the basis in each asset received by distributing from sub as a result of the sub liquidation will equal the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period in each asset received by distributing from sub as a result of the sub liquidation will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 1's earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1 c and a any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 sub distribution and sub distribution distribution and distribution each will constitute an intercompany distribution to which sec_301 and sec_311 apply subject_to the provisions of sec_1_1502-13 and sec_1_1502-32 and b v distribution and distribution will not be included in the gross_income of distributing but distributing must make a corresponding negative adjustment in the amount of each distribution to its basis in each of sub and sub stock under sec_1_1502-32 sec_1_1502-13 the gain_or_loss of sub and sub from distribution and distribution will not be currently included in gross_income but will be taken into account under the matching_rule of sec_1_1502-13 if the distributed property is later sold to a nonmember or under the acceleration rule_of sec_1_1502-13 if distributing sub or sub later becomes a nonmember of the distributing group sec_1_1502-13 and example of sec_1_1502-13 f subsidiary liquidations for federal_income_tax purposes the merger of each liquidating plr-112579-00 corporation into a single-member llc wholly owned by distributing will be treated as a distribution_of_property by the liquidating corporation in complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing on the deemed receipt of the assets and liabilities of each liquidating corporation in its merger sec_332 no gain_or_loss will be recognized by any liquidating corporation on the deemed_distribution of its assets and liabilities to distributing in its merger sec_336 and sec_337 the basis of each liquidating corporation asset deemed received by distributing in the merger will equal the basis of that asset in the hands of the liquidating corporation immediately before the merger sec_334 the holding_period of each liquidating corporation asset deemed received by distributing in the merger will include the period during which that asset was held by the liquidating corporation sec_1223 controlled will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of each liquidating corporation as of the date of the merger sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of a liquidating corporation or distributing will used only to offset earnings_and_profits accumulated after the date of the merger the earnings_and_profits of each liquidating corporation that distributing succeeds to under sec_381 as a result of the deemed liquidation of the liquidating corporation under sec_332 are eliminated under sec_1_1502-33 to prevent duplication to the extent such earnings_and_profits are already reflected in the earnings_and_profits of distributing under sec_1_1502-33 distributing will succeed to and take into account the items of each liquidating corporation described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 the contribution and controlled distribution the contribution followed by the controlled distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution plr-112579-00 sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any exchanging shareholder on the controlled distribution sec_355 sec_1_355-3 regarding expansion through the subsidiary liquidations of the business x operations directly conducted by distributing revproc_96_43 1996_2_cb_330 regarding the ruling requirement that a business relied on to satisfy sec_355 must have a greater than de_minimis value revrul_92_17 1992_1_cb_142 regarding the active_conduct of business y attributed to controlled from limited_partnership the basis of controlled stock in the hands of each exchanging shareholder other than estate c trust trust and trust will equal the basis of the distributing stock surrendered in exchange therefor sec_358 26b the aggregate basis of the distributing and controlled stock in the hands of estate c trust trust and trust after the controlled distribution will equal the aggregate basis of the distributing stock held by estate c trust trust and trust immediately before the controlled distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled stock received by each exchanging shareholder will include the holding_period of the distributing stock surrendered in the exchange provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats and procedural statements no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not plr-112579-00 specifically covered by the above rulings in particular no opinion is expressed concerning a the distribution by sub of the receivable to distributing described above in step ii b the recapitalization described above in step vii and c the distributions and contributions described above in representation f including no opinion regarding any gain recognized on these distributions and contributions the effect of sec_507 and sec_4941 on steps viii and ix described above will be the subject of a separate letter_ruling issued by the tax exempt and governmental entities division this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
